Conlan, J.
The action was for slander, and the conclusion reached by the court at Special Term, was, as we think, correctly determined. The language alleged to have been employed was as follows: “You are a dirty drunken cur; you are lying around the house drunk more than half the time and are drunk now, and you do not know what you are talking about; you have poisoned all the cats and dogs in the neighborhood, and have scalded my white cat and kicked my dog, and have persecuted a poor woman in the neighborhood, and have robbed her of her rights; I’ll show both you and your wife up, if nobody else will.” While this language is not of the precise character which prevails in polite society, we are not therefore to say that it is not permissible under some circumstances. Be that as it may, we are of the opinion that the words used did not impute a crime involving moral turpitude. Moral turpitude, as defined in ¡Newell -on Slander and Libel (§ 12, 2d ed.), is, “ an act of baseness, vileness, or depravity, in the private and social duties which a man owes to his fellow-man, or to society in general, contrary to the accepted and customary rule of right and duty between man and man.” Measured by this standard, the language used was not such as imputed moral turpitude to the plaintiff, nor did it charge an indictable offense.
We are quite satisfied with the disposition of the case at Special ’Term, and the order appealed from must be affirmed, with costs.
Has call and O’Dwyee, JJ., concur.
Order affirmed, with costs.